Citation Nr: 1042124	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  07-22 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for Grave's 
disease and hyperthyroidism, to include as secondary to service-
connected Raynaud's disease, and if so, whether the reopened 
claim should be granted.

2.  Entitlement to service connection for hypothyroidism, to 
include as secondary to service-connected Raynaud's disease.

3.  Entitlement to service connection for radiation exposure.

4.  Entitlement to service connection for Grave's eye disease, to 
include as secondary to service-connected Raynaud's disease.

5.  Entitlement to service connection for recurrent urinary tract 
infections, to include as secondary to service-connected 
Raynaud's disease.

6.  Entitlement to service connection for breast tenderness and 
nodules, to include as secondary to service-connected Raynaud's 
disease.
7.  Entitlement to service connection for constipation and bowel 
problems, to include as secondary to service-connected Raynaud's 
disease.

8.  Entitlement to service connection for high cholesterol, to 
include as secondary to service-connected Raynaud's disease.

9.  Entitlement to service connection for tinnitus.

10.  Entitlement to service connection for a disability of the 
joints, to include arthritis and fibromyalgia, and as secondary 
to service-connected Raynaud's disease.

11.  Entitlement to service connection for depression, to include 
as secondary to service-connected Raynaud's disease.

12.  Entitlement to service connection for allergies, to include 
as secondary to service-connected Raynaud's disease.

13.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD) , to include as secondary to service-
connected Raynaud's disease.

14.  Entitlement to service connection for chronic edema of the 
hands, feet, and legs, to include as secondary to service-
connected Raynaud's disease.

15.  Entitlement to service connection for chronic headaches, to 
include as secondary to service-connected Raynaud's disease.

16.  Entitlement to service connection for a skin condition, to 
include dermatitis, thinning of the skin and changes in the color 
of the hands and feet, and a nail fungus, as secondary to 
service-connected Raynaud's disease.

17.  Entitlement to service connection for a sleep disorder, to 
include as secondary to service-connected Raynaud's disease.

18.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected Raynaud's disease.

19.  Entitlement to service connection for recurrent strep throat 
and swallowing problems, to include as secondary to service-
connected Raynaud's disease.

20.  Entitlement to service connection for residuals of a nasal 
septal repair, to include as secondary to service-connected 
Raynaud's disease.

21.  Entitlement to service connection for residuals of an 
orbital decompression, to include as secondary to service-
connected Raynaud's disease.

22.  Entitlement to service connection for chronic vaginitis, to 
include as secondary to service-connected Raynaud's disease.

23.  Entitlement to special monthly compensation for loss of the 
use of a creative organ.

24.  Entitlement to an earlier effective date for an award of 
service connection for Grave's disease and hyperthyroidism. 

25.  Entitlement to an earlier effective date for an award of 
special monthly compensation for loss of use of a creative organ.  

26.  Entitlement to an initial compensable rating for right 
plantar fasciitis.


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from October 1986 to February 
1991.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.

A claim for service connection for hyperthyroidism was previously 
adjudicated and denied at the RO level in a January 2001 
unappealed rating decision.  Applicable statutes make clear that 
the Board has a jurisdictional responsibility to consider whether 
it is proper for a claim to be reopened, regardless of whether 
the previous action denying the claim was appealed to the Board.  
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).   The RO, 
in its January 2001 denial of the claim, only considered whether 
service connection was warranted for hyperthyroidism, without 
specifically addressing the Veteran's diagnosed Grave's disease.  
A claim based on a new diagnosis is a new claim, and is 
adjudicated without regard to prior denials that did not consider 
that diagnosis.  Ephraim v. Brown, 82 F.3d 399 (Fed.Cir. 1996).   
However, in this case, the Veteran's current claim for service 
connection encapsulates both hyperthyroidism and Grave's disease, 
which were both diagnosed at the time of the January 2001 rating 
decision.  In any event, as the Board has determined that new and 
material evidence has been submitted to reopen the claim, the 
Veteran is not prejudiced by the Board's decision to address the 
claim for service connection as claim to reopen.  Therefore, the 
Board will first address whether new and material evidence has 
been submitted to reopen the claim for entitlement to service 
connection for Grave's disease and hyperthyroidism before 
reaching the merits of the service connection claim. 

The Veteran's claims for entitlement to service connection for 
multiple disabilities (other than radiation exposure and high 
cholesterol) and an increased initial rating for right plantar 
fasciitis are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Service connection for hyperthyroidism was denied in an 
unappealed January 2001 rating decision.  

2.  The evidence submitted since the January 2001 rating decision 
is not cumulative or redundant and raises a reasonable 
possibility of substantiating the claim.

3.  Exposure to radiation, in the absence of any current disorder 
related to the exposure, is not a disability within the meaning 
of the law.

4.  High cholesterol is a laboratory finding and not a chronic 
disability within the meaning of the law.

5.  An award of service connection for Grave's disease and 
hyperthyroidism has not been granted, and an effective date has 
not been assigned. 

6.  An award of special monthly compensation for loss of use of a 
creative organ has not been granted, and an effective date has 
not been assigned.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim 
for service connection for Grave's disease and hyperthyroidism.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156(a), 
3.158(a) (2010).

2.  Radiation exposure is not a disability within the meaning of 
the law.  38 U.S.C.A. §§ 1110, 1131.

3.  High cholesterol is not a disability within the meaning of 
the law.  38 U.S.C.A. §§ 1110, 1131.

4.  The criteria for an earlier effective date for an award of 
service connection for Grave's disease and hyperthyroidism have 
not been met.  38 U.S.C.A. § 5110.

5.  The criteria for an earlier effective date for an award of 
special monthly compensation for loss of use of a creative organ 
have not been met.  38 U.S.C.A. § 5110.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

Entitlement to service connection for hyperthyroidism was denied 
by the RO in an unappealed January 2001 rating decision.  The RO 
found that the evidence of record, including service treatment 
records and records from the Atlanta VA Medical Center (VAMC), 
did not establish that the Veteran's diagnosed hyperthyroidism 
were incurred during active duty service or secondary to service-
connected Raynaud's disease.  The Veteran was informed of her 
procedural and appellate rights but did not file a timely appeal 
to the January 2001 decision letter.  See 38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.302(a) (1997) (a claimant must file a 
notice of disagreement (NOD) with a determination by the agency 
of original jurisdiction (AOJ) within one year from the date 
notice of that determination is mailed).  An unappealed 
determination of the AOJ is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) (2010).

Generally, a claim which has been finally denied in an unappealed 
rating decision or Board decision may not thereafter be reopened 
and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).   The 
exception to this rule is 38 U.S.C.A. § 5108, which provides that 
if new and material evidence is presented or secured with respect 
to a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence previously of record, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is 
new and material, the credibility of the evidence is generally 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

Evidence submitted since the RO's January 2001 decision includes 
a report from the August 2008 VA examination.  The examination 
was conducted to determine the current severity of the Veteran's 
service-connected Raynaud's disease, however, the examiner noted 
that the Veteran's Grave's disease was a "related condition" to 
Raynaud's disease.  This examination report is new, as it was not 
of record when the RO issued its January 2001 rating decision.  
It also pertains to an element of service connection that was 
previously lacking at the time of the January 2001 rating 
decision, i.e., the presence of a nexus between the Veteran's 
Grave's disease and service-connected Raynaud's disease.  The 
record therefore contains new evidence that raises a reasonable 
possibility of substantiating the claim, and is thus considered 
material.  Having found that new and material evidence has been 
presented, the claim for entitlement to service connection for 
Grave's disease and hyperthyroidism is reopened.  The reopened 
claim is addressed in the remand section of this decision.  

Service Connection Claims

The Veteran contends that service connection is warranted for 
radiation exposure and high cholesterol.  Service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection requires competent 
evidence showing: (1) the existence of a present disability; (2) 
in-service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  
Regardless of the theory of entitlement, the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. §§ 1110, 1131; see also 
Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled 
that in order to be considered for service connection, a claimant 
must first have a disability.  In Brammer v. Derwinski, 3 Vet. 
App. 223 (1992), the Court of Appeals for Veterans Claims (Court) 
noted that Congress specifically limited entitlement for service- 
connected disease or injury to cases where such incidents 
resulted in disability.  See also Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) (service connection may not be granted unless a 
current disability exists); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).

With respect to her claimed radiation exposure, the Veteran has 
raised a claim based on exposure alone and has not identified any 
specific disability that was incurred a result of such radiation.  
VA and private treatment records establish that the Veteran was 
diagnosed with hyperthyroidism and Graves's disease in 1999 and 
treated with radioactive iodine.  She then developed 
hypothyroidism and other complaints related to Grave's disease, 
however, these disabilities are the subject of separate claims 
for service connection currently before the Board.  With respect 
to her claimed radiation treatment, exposure to radiation alone 
is not sufficient to support a claim for service connection.  

Similarly, the Board finds that service connection cannot be 
granted for the Veteran's claimed high cholesterol.  Although the 
Veteran has been diagnosed with high cholesterol, an elevated 
cholesterol level represents only a laboratory finding, and not 
an actual disability in and of itself for which VA compensation 
benefits are payable.  See 61 Fed. Reg. 20440, 20445 (May 7, 
1996).  Therefore, a symptom such as high cholesterol, without a 
diagnosed or identifiable underlying malady or condition, does 
not, in and of itself, constitute a disability for which service 
connection may be granted.  Sanchez-Benitez, 13 Vet. App. at 285. 

Where the law and not the evidence is dispositive of the issue 
before the Board, as in this case, the claim must fail due to the 
absence of legal merit or the lack of entitlement under the law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The Board 
notes that in denying the current claims for service connection 
for radiation exposure and high cholesterol, the Board has not 
foreclosed a grant of service connection in the future for 
disabilities incurred as a result of radiation exposure or high 
cholesterol.  Rather, the Board's current finding is that 
radiation exposure and a laboratory finding of high cholesterol 
do not constitute disabilities for which service-connection can 
be granted.  The claims must therefore be denied as a matter of 
law. 

Earlier Effective Date Claims

The Veteran contends that earlier effective dates are warranted 
for the award of service connection for Grave's disease and 
hyperthyroidism and for the award of special monthly compensation 
for the loss of use of a creative organ.  The Board notes that 
benefits have not been granted with respect to these claims, in 
fact, they are both currently on appeal before the Board and are 
addressed in the remand below.  

The statutory guidelines for the determination of an effective 
date of an award of disability compensation are set forth in 38 
U.S.C.A. § 5110 (West 2002).  Except as otherwise provided, the 
effective date of an award based on an original claim shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefore.  
Id.  The statute clearly indicates that an effective date is 
assigned after an award of compensation.  In this case, there has 
been no award of service connection or special monthly 
compensation for the Veteran's claimed Grave's disease, 
hyperthyroidism, and loss of a creative organ.  In addition, both 
the courts and VA's General Counsel have characterized the 
assignment of an effective date as a "downstream" issue, 
following an award of compensation.  See Dunlap v. Nicholson, 21 
Vet. App. 112 (2007); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997);VAOPGCPREC 8-2003 (Dec. 22, 2003).

The law in this case is dispositive regarding the claims for 
earlier effective dates.  As the Veteran has not been granted an 
award of service connection or special monthly compensation with 
respect to the claimed disabilities, no effective date has been 
assigned, and an earlier effective date cannot be granted.  The 
Board notes that if the Veteran is awarded service connection 
and/or special monthly compensation at a later date, she is free 
to initiate an appeal with respect to any assigned effective 
date.  However, the current claims for earlier effective dates 
must be denied as a matter of law.  See Sabonis at 430.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) defined VA's duty to assist a veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) and that the claimant is 
expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

Given the favorable nature of the Board's decision to reopen the 
claim for service connection for Grave's disease and 
hyperthyroidism, the Board concludes that any failure of the RO 
to comply with the duties to notify and assist the claimant, to 
the extent that such duties relate to the reopening of the claim, 
as required by the VCAA are not prejudicial to the Veteran.  

With respect to the claims for service connection and earlier 
effective dates, the law and not the facts are dispositive and 
there is no reasonable possibility that further assistance to the 
Veteran would substantiate her claims.  Therefore, the provisions 
of the VCAA do not apply.  Manning v. Principi, 16 Vet. App. 534, 
542-543 (2002).

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  


ORDER

New and material evidence having been received, reopening of the 
claim for service connection for Grave's disease and 
hyperthyroidism is granted.

Entitlement to service connection for radiation exposure is 
denied. 

Entitlement to service connection for high cholesterol is denied.

Entitlement to an earlier effective date for the award of service 
connection for Grave's disease and hyperthyroidism is denied. 

Entitlement to an earlier effective date for the award of special 
monthly compensation for loss of use of a creative organ is 
denied. 


REMAND

The Board finds that additional evidentiary development is 
necessary before addressing the Veteran's claims for service 
connection, including the reopened claim for entitlement to 
service connection for Grave's disease and hyperthyroidism, and 
an increased initial rating for right plantar fasciitis.  

In a May 2006 statement, the Veteran reported that she had 
undergone treatment for the disabilities on appeal at the 
Pensacola VAMC.  While the claims folder contains records of VA 
treatment from the Atlanta, Baltimore, Providence, and Washington 
D.C. facilities, there is no indication that records have been 
requested from the Pensacola VAMC.  In addition, the VAMC reports 
currently of record only date through November 2005.  The Veteran 
has stated on several occasions that she underwent treatment at 
the Atlanta and Baltimore VAMCs after November 2005; therefore, 
complete records from these facilities are not of record.  The 
procurement of potentially pertinent VA medical records is 
required.  Where VA has constructive and actual knowledge of the 
availability of pertinent reports in the possession of the VA, an 
attempt to obtain those reports must be made.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Upon remand, complete records 
from the Pensacola VAMC should be procured and associated with 
the claims folder along with records dating from November 2005 
from the Atlanta and Baltimore VAMCs.

The Board also finds that the Veteran should be afforded a VA 
examination to determine the nature and etiology of her Grave's 
disease and hyperthyroidism, as well as any other conditions 
associated with these disabilities.  That August 2008 VA 
examination report indicates that the Veteran's Grave's disease 
is related to her service-connected Raynaud's disease, and a VA 
examination is therefore required to determine whether Grave's 
disease was incurred secondary to a service-connected disability.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete records of VA treatment 
from the Pensacola VAMC.

2.  Obtain records of treatment from the 
Atlanta and Baltimore VAMCs for the period 
beginning November 2005.

3.  Schedule a VA examination with an 
appropriate examiner to determine the 
nature and etiology of the Veteran's 
Grave's disease.  The Veteran's claims file 
must be made available to the examiner 
prior to the examination, and the examiner 
must review the entire claims file in 
conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  The 
examiner should determine whether it is at 
least as likely as not (e.g., a 50 
percent or greater probability) that the 
Veteran's Grave's disease is caused or 
aggravated by service-connected Raynaud's 
disease.  

If a positive opinion is provided, the 
examiner should identify all manifestations 
of the Veteran's Grave's disease, including 
whether hypothyroidism, eye disease, 
constipation, and chronic edema of the 
extremities are present.  

A complete rationale should be provided for 
all expressed opinions.

4.  Readjudicate the claims on appeal.  If 
the claims remain denied, furnish the 
Veteran a supplemental statement of the 
case and provide an adequate opportunity 
for response before returning the case to 
the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


